Citation Nr: 0829895	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut that denied the veteran's claim of 
entitlement to service connection for a lower back condition.  
The veteran perfected a timely appeal of this determination 
to the Board.

This matter was before the Board in January 2008 and was then 
remanded for further development.


FINDING OF FACT

The veteran does not have a current low back condition that 
is etiologically linked to his period of service.


CONCLUSION OF LAW

A low back condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2005 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Statement of the Case to the 
veteran in July 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
private post-service medical treatment records, the veteran's 
Social Security Administration records, a VA compensation and 
pension examination, the veteran's and his wife's testimony 
at his December 2005 RO hearing, and written statements from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a low back condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate treatment for 
lower back pain.  In October 1980, the veteran complained of 
lower back pain of three months duration, and was noted to 
have been lifting heavy equipment.  It was also noted that 
there was pain when he stood, when he bended, and with 
palpation.  The veteran was noted to have attended physical 
therapy in October 1980, was instructed on correct posture 
and care of lower back pain, and was given a back exercise 
instruction sheet.  It was also noted that the veteran was 
told to call the clinic if the problem did not resolve in two 
weeks.  There is no further indication in the service medical 
records of complaints of or treatment for back pain during 
the veteran's period of service.

On service examination in June 1983, the veteran was noted to 
have had a normal examination of the spine and other 
musculoskeletal system, and no low back condition was noted.  
On his June 1983 Report of Medical History, the veteran 
indicated that he did not have and had never had recurrent 
back pain.

Private medical records dated from September 1992 to January 
1993 indicate that the veteran injured his back at work while 
lifting and pulling some heavy materials and developed low 
back pain in September 1992.  September 1992 X-rays indicate 
mild degenerative narrowing of the lower lumbar areas L3-4 
and L4-5.  An October 1992 note indicates that the veteran 
stopped working due to his injury, that he described his pain 
as being bilateral in the lumbosacral area, and that the 
veteran reported that he had had no prior difficulty with his 
back and no prior lost time from back problems.

A March 1993 Disability Determination letter indicates a 
history of the veteran suffering onset of low back pain in 
September 1992, which persistent through the fall and early 
winter, and that he was found to have a herniated L4-5 disc.

VA medical treatment records dated in April 2005 indicate 
that the veteran complained of continuing back pain.

The veteran was provided a VA examination of the back in July 
2005.  At the time of examination, the veteran reported that 
he developed sharp pain in the lower back and left hip area 
while lifting a missile during military service with shooting 
pain along the posterior left leg.  The veteran also reported 
that he did not remember what kind of treatment he received.  
The VA examiner opined that the veteran had definite evidence 
of chronic lumbosacral strain and sprain, but that he did not 
know when this started, noting that the history was 
unreliable due to lack of documentation to review.

A VA magnetic resonance imaging (MRI) report dated in August 
2005 indicates minimal degenerative disc disease seen most 
prominently at L4-5, where there was a left paracentral bulge 
that impinged the left lateral recess and was noted possibly 
to account for the veteran's symptoms. 

December 2005 VA notes indicate that the veteran had a disc 
derangement at L4-5 that appeared unstable given that it had 
switched from left to right and now was in both legs.  At the 
time, the veteran gave a history of chronic low back pain 
mainly in his left leg with radicular pain along the lower 
left leg since lifting a missile in service 25 years prior.

At his RO hearing in December 2005, the veteran and his wife 
testified that right after his period of service he saw a 
private physician for treatment of his back, but that he was 
unable to contact the physician because he had retired seven 
years before.  They also testified that the veteran received 
physical therapy through this physician, and that when he 
joined the National Guard in 1983, he missed some of his 
weekend trainings due to his back condition.

A note dated in January 2006 from the veteran's treating VA 
physician, Dr. W., states that the veteran had had chronic 
low back pain since being in the service, that in September 
2005 he developed acute low back pain, and that MRI showed a 
bulging disc at L4-5 with impingement on the left lateral 
recess as well as minimal degenerative disc disease.  The 
note also indicates that the veteran continued to have some 
pain and was receiving physical therapy, and that Dr. W. 
could not say for certain whether his current pain had any 
relation to his pain of over 20 before.

The veteran was afforded another VA examination in February 
2008, and was at that time diagnosed as having degenerative 
disc disease in the L4-5 area with subjective complaints of 
severe pain and decreased sensation in the left lower 
extremity.  In a May 2008 opinion, after reviewing the claims 
folder, the February 2008 examiner stated that the veteran 
had a current low back disorder with a disc herniation at L4-
5 as per MRI, but that it was less likely than not that the 
spine disorder was incurred or permanently aggravated during 
the veteran's period of service.  The examiner explained that 
the veteran denied any recurrent back pain while in the 
reserves in 1983, and that the low back condition was most 
likely caused by his documented injury in 1992, where lumbar 
spine X-rays done at that time revealed mild degenerative 
narrowing of the lower lumbar area, and MRI at the time 
revealed herniated disc at L4-5.  The examiner noted that X-
rays prior to 1992 were negative, and that the veteran's 
Social Security disability determination letter dated in 
March 1993 stated that the veteran reported that he suffered 
onset of low back pain in September 1992 while at work 
lifting and pulling heavy material, which persisted through 
the fall and early winter of 2002.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a low back condition.

Although the record reflects both a current low back 
condition and in-service treatment for low back pain, it does 
not reflect a medical nexus between them.  The veteran's 
service medical records indicate treatment for three months 
of reported lower back pain due to heavy lifting in October 
1980, and that the veteran attended physical therapy in 
October 1980.  However, it was also noted that the veteran 
was told to call the clinic if the problem did not resolve in 
two weeks, and there is no further indication in the service 
medical records of complaints of or treatment for back pain 
during the veteran's period of service.  Also, on service 
examination in June 1983, the veteran was noted to have had a 
normal examination of the spine and other musculoskeletal 
system, no low back condition was noted, and on his June 1983 
Report of Medical History, the veteran indicated that he did 
not have and had never had recurrent back pain.  Furthermore, 
after injuring his back at work while doing heavy lifting in 
September 1992, due to which he had to stop working, in 
October 1992 the veteran reported that he had had no prior 
difficulty with his back and no prior lost time from back 
problems.  In this regard, the Board notes that the post-
service medical record is completely negative for any 
indication of treatment of the low back until the September 
1992 injury, and that at the time of treatment for the 
September 1992 low back injury, the veteran never reported 
any prior history of back injury or a back condition.  
Moreover, the only competent medical etiology opinion of 
record, whereby an examiner reviewed the claims folder, is 
the May 2008 opinion of the February 2008 VA examiner, which 
was that it was less likely than not that the veteran's spine 
disorder was incurred or permanently aggravated during the 
his period of service, but rather that the low back condition 
was most likely caused by his documented injury in 1992.

The Board recognizes the January 2006 note from Dr. W. 
stating that the veteran had had chronic low back pain since 
being in the service, but that Dr. W. could not say for 
certain whether his current pain had any relation to his pain 
of over 20 before.  However, this note is not a positive 
etiology opinion, as it does not indicate that a current back 
disability is at least as likely as not related to service.  
Moreover, any such medical opinion given by Dr. W. in the 
note would be of little probative value relative to the May 
2008 opinion of the February 2008 VA examiner, as there is no 
indication that Dr. W. completely reviewed the relevant 
medical evidence of record.

The Board also recognizes the testimony of the veteran and 
his wife at his December 2005 RO hearing, including the 
following: that right after his period of service the veteran 
saw a private physician for treatment of his back, but that 
he was unable to contact the physician because he had retired 
seven years before; that he received physical therapy through 
this physician; and that when he joined the National Guard in 
1983, he missed some of his weekend trainings due to his back 
condition.  However, their testimony is unsubstantiated by 
any medical evidence of record.  Moreover, the testimony is 
inconsistent with the veteran's own statements in the medical 
record, including his report on his June 1983 Report of 
Medical History for his service examination that he did not 
have and had never had recurrent back pain, and his report in 
October 1992 that he had had no prior difficulty with his 
back and no lost time due to back problems prior to his 
September 1992 workplace injury.

Accordingly, service connection for a low back condition is 
not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a lower back condition 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


